NOTE: This order is nonprecedential.

  Winiteb ~tate5 (!Court of ~eaI5
       for tbe jfeberaI (!Circuit

            MICHELLE BARBARA BUSH,
                   Petitioner,
                             v.
          FEDERAL TRADE COMMISSION,
                  Respondent,
                            AND

                   JILL E. COLEMAN,
                       Respondent.


                         2010-3113


   Petition for review of the Merit Systems Protection
Board.


                       ON MOTION


      Before LINN, DYK, and PROST, Circuit Judges.
PER CURIAM.
                        ORDER
   The Federal Trade Commission (FTC) moves to waive
Fed. Cir. R. 27(f) and to dismiss this petition for review as
BUSH v. FTC                                                2

untimely. Michelle Barbara Bush also submits a response
to this court's May 20, 2010 order directing her to show
cause why this petition should not be dismissed and
requests a hearing.
    In March of 2010, Bush filed a complaint in the
United States District Court for the District of Columbia,
alleging fraud related to a 1996 Merit Systems Protection
Board decision. The district court treated the complaint
as seeking review of the Board decision and transferred
the complaint to this court. In 1996, the statute govern-
ing our review of a petition for review of a Board decision
required that the petition be received within 30 days after
the date the petitioner received notice of the final order or
decision of the Board. 5 U.s.C. § 7703(b)(1) (1996).*
    The filing period provided by § 7703(b)(1) is "statu-
tory, mandatory, [and] jurisdictional." Monzo v. Dep't of
Transp., 735 F.2d 1335, 1336 (Fed. Cir. 1984); see also
Bowles v. Russell, 551 U.S. 205 (2007) (the timely filing of
a notice of appeal in a civil case is a jurisdictional re-
quirement that cannot be waived).
     Because Bush is attempting to seek review of a 1996
Board decision more than 13 years after it issued, we lack
jurisdiction over her petition. Oja v. Dep't of Army, 405
F.3d 1349 (Fed. Cir. 2005) (dismissing as untimely a
petition that was transferred from district court, when
filing date at district court was beyond time to seek
review of Board decision by this court). We must there-
fore grant the FTC's motion and dismiss this petition as
untimely.
    Accordingly,
    IT Is ORDERED THAT:


   • In 1998, the statute was amended to allow 60
days to seek review of a Board decision.
3                                                     BUSHv.FTC

    (1) The FTC's motions are granted.          The petition is
dismissed.
      (2) Bush's motion for a hearing is denied.
      (3) The stay is lifted.
      (4) Each side shall bear its own costs.


                                        FOR THE COURT


       OCT 212010                        /s/ Jan Horbaly
         Date                           Jan Horbaly
                                        Clerk
cc: Michelle B. Bush                                        u.s.THE ~~MI{«~UlTFOR
                                                                 co·...fl"'lLLS
    Patryk J. Drescher, Esq.
s19                                                               OOT 27 Z010

ISSUED AS MANDATE:              _O_C_T_2_7~2~O_10__               JAN HORBALY
                                                                     Cl£RI(